DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 14th, 2022 has been entered. Objection to drawing is withdrawn. Claim 1 is amended. Claim 17 is cancelled. Claims 1, 2, and 18-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the new ground of rejection for claims 1, 2, and 18-21 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 6210384) in view of Metz et al. (US 20030088219) and further in view of Ekfeldt et al. (US 20140316360 A1).
Regarding claim 1, Cline discloses an ostomy barrier appliance (convex insert system; Col. 2 lines 61-62; Fig. 1-8) for attaching an ostomy appliance (bag-side flange 86) to a peristomal skin surrounding a stoma (Col. 3 lines 22-24), the ostomy barrier appliance (convex insert system) comprising: 
a skin barrier (faceplate; Col. 3 lines 13-15; Fig. 5) comprising an adhesive (Col. 3 lines 14-15); 
an inlet opening (central opening 78; Fig. 5) defined in the skin barrier for receiving a stoma (Col. 3 lines 15-17; Fig. 5) and 
a convexity adjusting device (convex insert 30) arranged adjacent the skin barrier (Col. 3 lines 11-12; Fig. 1); wherein 
the convexity adjusting device (convex insert 30) is configured to adjust a convexity of the skin barrier (Abstract).
Cline fails to disclose the convexity adjusting device is configured to adjust a softness of the skin barrier and that the convexity adjusting device includes a convex insert receiving structure attached to a pouch-side surface of the skin barrier and a 
However, Metz teaches a snap-in insert for use with the faceplate of an ostomy appliance wherein the convexity adjusting device (adhesive convex faceplate 10) includes a convex insert receiving structure (cylindrical opening 13; [0019]; Fig. 2) attached to a pouch-side surface of the skin barrier (adhesive layer or pad 16; [0017]; Fig. 2) and a convex insert (insert 11), wherein the convex insert (insert 11) is configured to be received in the convex insert receiving structure to provide the convexity of the skin barrier ([0003]; Fig. 2 & 3), wherein the convexity the skin barrier is adjusted by selecting the convex insert having a desired depth ([0020] & [0023]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device disclosed by Cline with Metz’s teachings in order to construct a convexity adjusting device to adjust the user’s stoma, “aiding in the discharge of effluent directly into a collection pouch and helping to prolong the effectiveness of the adhesive seal between a faceplate and peristomal skin surfaces” ([0001]).
Cline/Metz fails to disclose the convexity adjusting device is configured to adjust a softness of the skin barrier and that the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness from a plurality of convex inserts, wherein each of the plurality of convex inserts is configured to have a different softness.
However, Ekfeldt teaches a convex supporting device (Abstract) that “offer a comfortable level of bending resistance and security against peristomal collapse, while also maintaining the necessary peristomal pressure without the risk of pressure ulcers” ([0011]). Ekfeldt also teaches the convexity adjusting device is configured to adjust a softness of the skin barrier (“Depending on the degree and/or position(s) of attachment of the convex supporting device to the base plate, the bending and axial compression resistance of the base plate may be influenced”; [0029]) and that the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness from a plurality of convex inserts, wherein each of the plurality of convex inserts is configured to have a different softness (“convex shell comprises first folding restriction means for altering the flexibility of the convex shell”; [0162]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cline/Metz’s device such that the convexity adjusting device is configured to adjust a softness of the skin barrier and that the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness from a plurality of convex inserts, wherein each of the plurality of convex inserts is configured to have a different softness, as taught by Ekfeldt, for the purpose of providing suitable comfort during wear and movement ([0166]).
Regarding claim 18, in addition to the ostomy barrier appliance of claim 1 (see above), Cline discloses the ostomy barrier appliance (convex insert system) includes a flange (body-side flange 70; Fig. 5) with a body-side coupling ring (locking ring 90; Fig. 5), wherein 
the flange is attached to a portion of the convexity adjusting device (convex insert 30; Col. 3 lines 37-38; Fig. 4), wherein 
the body-side coupling ring is configured to mate with a pouch side coupling ring to attach an ostomy pouch to the ostomy barrier appliance (Col. 3 lines 42-46).
Regarding claim 20 and 21, Cline/Metz/Ekfeldt discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline/Metz/Ekfeldt does not explicitly disclose that the ostomy barrier appliance is configured to provide a convexity depth of the skin barrier of about 0 mm to about 15 mm and a convexity angle of the skin barrier of about 0° to about 60°, wherein convexity angle = tan-1 (convexity depth /convexity width).
However, Cline discloses that the ostomy barrier appliance (convex insert system) “has a convex curvature which when properly positioned helps the patient's stoma to protrude” (Abstract) in order to desirably “provide a fluid tight and weight supporting seal” and to “cause a stoma that does not normally protrude to protrude into the ostomy appliance” (Col. 1 lines 33-36). The protrusion would cause a varying convexity depth and angle of the skin barrier. The optimum depth and angle of the skin barrier is dependent on the user. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the convexity curvature in order to provide a water tight and weight supporting seal and to help the stoma to protrude as desired by Cline. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cline/Metz/Ekfeldt as applied to claim 1 above, and further in view of Uillobi et al. (RU 2564083; based on the English machine translation retrieved by USPTO and provided as an attached PDF).
Regarding claim 2, Cline/Metz/Ekfeldt discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline/Metz/Ekfeldt does not disclose the convexity adjusting device includes a fixed insert and an adjustable insert, wherein the convexity adjusting device is configured to adjust the convexity of the skin barrier by rotating the adjustable insert.
However, Uillobi teaches a convexity adjusting device (convexity element 33) including a fixed insert (fixed base element) and an adjustable insert (rotating element) configured to adjust the convexity of the skin barrier by rotating the adjustable insert (page 3 par. 2) to better adapt to fit the “many different sizes and types of uneven skin surfaces around the stoma” and to better control the effluent from stomas (page 3 par. 4). Therefore, it would be obvious to one of ordinary skill in the art to modify the ostomy barrier appliance of Cline/Metz/Ekfeldt to incorporate the teachings of Uillobi and add rotational adjustability in order to adapt the ostomy device to the stoma of the user as well as providing a leak-proof seal.
Regarding claim 19, Metz discloses the convexity adjusting device (adhesive convex faceplate 10) is configured to provide a generally flat (“planar”; [0014]) skin barrier (adhesive layer or pad 16; [0014]) and that the convexity adjusting device is configured to increase the convexity of the skin barrier and to set the convexity of the skin barrier at a desired convexity ([0003]).
Cline/Metz/Ekfeldt fails to disclose incremental adjustability of the peristomal convexity by the convexity adjusting device. However, Uillobi teaches incremental adjustability in a stoma adjusting device in order to provide the user with tactile and/or audible confirmation of the adjustment positions, thus eliminating the need to take off clothes to adjust the peristomal seal (page 4 par. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Cline/Metz/Ekfeldt to incorporate the teachings of Uillobi in order to provide the user with tactile and/or audible confirmation of the adjustment positions and the convenience of not having to take off clothes for visual confirmation of stomal convexity adjustments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /Benjamin J Klein/Primary Examiner, Art Unit 3781